DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US Patent No 9,896,851).

Referring to claim 1:  Collins teaches a floor element for forming a floor covering. the floor element (item 110) comprising: a decorative layer (item 120) comprising a brittle material: and a resin material (col 4, lines 9-12).  Collins does not specifically teach the resin material permeates a lower surface of the decorative layer.  However, the Examiner give Official Notice that it is known that adhesive materials used on ceramic tiles permeates the ceramic tile in at least a microscopic level in order to secure the tile to a substrate.

Referring to claim 3:  Collins teaches all the limitations of claim 1 as noted above.  Additionally, Collins teaches the resin material is free from fillers (disclosed material of Collins does not indicate any fillers).

Referring to claim 4:  Collins teaches all the limitations of claim 1 as noted above.  Collins does not teach the resin material covers 80 percent or more of the lower surface of the decorative layer.  However, it would have been obvious to one of ordinary skill in the art to optimize coverage of the surface with resin up to 100% coverage in order to provide a secure connection between layers.  It is known when installing tile to cover the entire backside of the tile with the adhesive to promote a strong bond.


Referring to claim 5: Collins teaches all the limitations of claim 1 as noted above.  Collins does not teach the floor element comprises a resin content of at least 150 g/sqm.  .  However it would have been obvious to one of ordinary skill in the art to create the device taught by Collins and optimize the resin to have a specific density and viscosity.  These characteristics of the resin allow for workability and strength.

Referring to claim 6:  Collins teaches all the limitations of claim 1 as noted above.  Additionally, Collins teaches the decorative layer is made of a ceramic material (col 4, lines 6-7).

Referring to claim 7 and 8:  Collins teaches all the limitations of claim 6 as noted above.  Collins does not teach the decorative layer has an apparent porosity comprised between 0.1% and 10% measured according to ASTM C373 and the decorative layer has a volume of open pores comprised between 0.01cc and 1cc measured according to ASTM C373.  However, it would have been obvious to one of ordinary skill to choose a tile with specific porosity in order to promote a good adhesion of the adhesive to the tile.

Referring to claim 9:  Collins teaches all the limitations of claim 6 as noted above.  Collins does not teach the decorative layer comprises a red body ceramic tile.  However, the Examiner gives Official Notice that it is obvious to choose either red body or white body ceramic tiles. An installer would choose a specific tile based on the desired weight, durability, and cost.

Referring to claim 10:  Collins teaches all the limitations of claim 6 as noted above.  Additionally, Collins teaches the decorative layer comprises a porcelain tile (col 4, lines 6-7).

Referring to claim 11: Collins teaches all the limitations of claim 6 as noted above.  Collins does not specifically teach the decorative layer comprises a glazed upper surface.  However, it would have been obvious to one of ordinary skill to glaze the upper surface in order to provide a specific look to it as well as provide moisture resistance and durability.

Referring to claim 12:  Collins teaches all the limitations of claim 1 as noted above.  Additionally, Collins teaches further comprising a support layer (item 130) arranged below the decorative layer.

Referring to claim 13:  Collins teaches all the limitations of claim 12 as noted above.  Collins does not teach the support layer comprises rigid polyvinylchloride (PVC).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the support layer out of PVC, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  PVC is resistant to moisture and would make a good support layer in moist environments.

Referring to claim 14:  Collins teaches all the limitations of claim 1 as noted above.  Collins does not teach the support layer has a flexural modulus between 1.5 and 3.5 GPa.  However, it would have been obvious to one of ordinary skill in the art to create the device with a specific flexural modulus in order to provide a specific stiffness for a desired feel underfoot.

Referring to claim 15:  Collins teaches all the limitations of claim 12 as noted above.  Additionally, Collins teaches the support layer has a thickness of 6 mm or less (col 6, line 59).

Referring to claim 16:  Collins teaches all the limitations of claim 12 as noted above.  Additionally, Collins teaches the support layer comprises edges provided with coupling elements configured to realize a mechanical coupling with coupling elements of an adjacent floor element (items 134 and 136).

Referring to claim 17:  Collins teaches all the limitations of claim 16 as noted above.  Additionally, Collins teaches the coupling elements are configured such that the mechanical coupling results in a locking between the coupling edges in a vertical and/or one or more horizontal directions (figure 3A).

Referring to claim 18:  Collins teaches all the limitations of claim 16 as noted above.  Additionally, Collins teaches the coupling elements are coupled with play in the coupled condition (figure 3B).

Referring to claim 19:  Collins teaches all the limitations of claim 17 as noted above.  Additionally, Collins teaches the play is such that the coupling elements are coupled to each other without being deformed (figure 3B).

Referring to claim 20:  Collins teaches all the structural limitations of claim 1 as noted above.  Additionally, Collins teaches a floor covering comprising a plurality of said floor elements (figure 3A and 4).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Patki et al. (US PGPub No 2014/0349084) (“Patki”).

Referring to claim 2:  Collins teaches all the limitations of claim 1 as noted above.  Collins does not teach the resin material comprises epoxy.  However, Patki teaches the resin material comprises epoxy (paragraph 0045).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Collins with the characteristic of having an epoxy resin as taught by Patki in order to provide a strong connection that is water resistant.  Epoxy resins are known for their strength and ability to bond many different types of materials.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,563,411. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant invention are broader and require fewer limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635